                      Case 1:20-cv-05441-KPF Document 79 Filed 08/07/20 Page 1 of 4



      MEMO ENDORSED
                                                     THE CITY OF NEW YORK
JAMES E. JOHNSON                                   LAW DEPARTMENT                                                      KAMI Z. BARKER
Corporation Counsel                                      100 CHURCH STREET                                           Mobile: (216) 903-3610
                                                         NEW YORK, NY 10007                                           kbarker@law.nyc.gov




                                                                                 August 7, 2020




        BY ECF
        Hon. Katherine Polk Failla
        United States District Court
        Southern District of New York
                                   Re:      Uniformed Fire Officers Association, et al. v. Bill DeBlasio, et al.
                                            20-cv-05441 (KPF) (RWL)
        Dear Judge Failla:
               Defendants request a pre-motion conference concerning their anticipated motion to
        dismiss the complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. We
        have contacted plaintiffs counsel, Tony Coles, for his consent, but he never responded.

        Factual and Procedural Background
               On June 12, 2020, New York Civil Rights Law § 50-a (“§ 50-a”) was repealed thereby
        eliminating long-standing confidentiality of law enforcement disciplinary records. Personnel
        records of law enforcement personnel, including police officers, became available to the public
        pursuant to the New York Freedom of Information Law (“FOIL”).
                On July 14, 2020, Plaintiffs filed this action in New York County Supreme Court seeking
        a temporary restraining order (“TRO”) and/or preliminary injunction prohibiting defendants from
        releasing certain law enforcement disciplinary records,1 alleging violations of their respective
        collective bargaining agreements (“CBA”) and the United States and New York State
        Constitutions, breach of contract, and also seeking review under CPLR Articles 75 and 78. See
        Dkt. Nos. 1, 5. On July 15, 2020, Defendants removed the action to the Southern District of New
        York. See Dkt. Nos. 1, 5. Justice Edmead of the New York County Supreme Court, enjoined
        defendants from releasing disciplinary records, made previously confidential by § 50-a. See the
        July 15, 2020 Order attached hereto as Exhibit “A.” On July 22, 2020, this Court granted a TRO

        1
           Plaintiffs object to the publication of non-final, unsubstantiated, unfounded, exonerated, and not guilty allegations
        (“Unsubstantiated and Non-Final Allegations”). See ¶ 1 of Plaintiffs’ Verified Petition/Complaint at Dkt. No. 1, 5.
         Case 1:20-cv-05441-KPF Document 79 Filed 08/07/20 Page 2 of 4




and set a briefing schedule on Plaintiffs’ application for a preliminary injunction which will be
heard on August 18.
The Complaint Fails to State a Fourteenth Amendment Claim
        To make a Fourteenth Amendment claim, plaintiffs must allege a personal injury, which
is traceable to defendants’ allegedly unlawful conduct and likely to be redressed by the requested
relief. Allen v. Wright, 468 U.S. 737, 751 (1984). Plaintiffs must prove that they have standing
to bring this type of claim on behalf of their members. Lujan v. Defenders of Wildlife, 504 U.S.
555, 559-61 (1920). However, unions do not have standing to bring these claims on behalf of
their members because unions cannot assert the type of concrete and particularized injury that
comports with constitutional standing requirements. Chicago Journeymen Plumbers' Local
Union 130, U.A. v. Personnel Bd., 1996 U.S. Dist. LEXIS 7416 (N.D.I.L. 1996)(the union
lacked individual and associational standing to bring a Due Process and Equal Protection claim
on its members' behalf)(citing Warth v. Seldin, 422 U.S. 490, 515-516 (1975).
        Moreover, the Fourteenth Amendment's guarantee of procedural due process applies only
when a constitutionally protected property or liberty interest is at stake. Town of Castle Rock v.
Gonzales, 545 U.S. 748, 756 (2005). To demonstrate such an interest, plaintiffs must show more
than a mere abstract need or desire, but rather a legitimate entitlement to said interest. Board of
Regents of State Colleges v. Roth, 408 U.S. 564, 577 (1972). Since the repeal of § 50-a,
plaintiffs’ members’ disciplinary records are no longer categorically shielded from disclosure.
        To demonstrate that they will be deprived of a liberty interest without due process,
plaintiffs allege reputational harm. See ¶ 6 of Plaintiff’s Verified Complaint, Dkt. Nos. 1, 5. To
prevail, they must establish the three elements of a “stigma-plus” claim. Segal v. City of New
York, 459 F.3d 207, 212 (2006). However, plaintiffs cannot show, nor have they plead (1) that
defendants made stigmatizing and defamatory statements about their members, which call into
question their good names, reputations, honor or integrity; (2) that the stigmatizing statements
were made public. or (3) that the stigmatizing records were published concurrently with, or in
close proximity to, the loss of employment or other tangible employment action. Segal, 459 F.3d
at 212-13 (2006). Notably, the complaint only alleges that the disputed records may be false or
misleading. See Verified Complaint. ¶¶ 60, 69. Yet, accurate descriptions of personnel actions
or decisions that are made public are not actionable “even when a reader might infer something
unfavorable about the employee.” Wiese v. Kelley, 2009 U.S. Dist. LEXIS 82307, at *13-15
(S.D.N.Y. 2009). Therefore, Plaintiffs cannot prove that the subject information is false, let alone
defamatory, nor can they point to the loss of employment.
        Moreover, the remote possibility that publishing this information could interfere with
plaintiffs’ members future job prospects is insufficient to support a “stigma-plus” claim.
Valmonte, 18 F.3d at 1001; Sessom v. New York State Div. of Parole, 2017 U.S. Dist. LEXIS
177988 at *4-5 (S.D.N.Y. 2017)( “A negative effect of a bad reputation on one’s career
prospects in not enough to state a claim.”)(quoting Vega v. Lantz, 596 F.3d 77, 81 (2d Cir.
2010)).
        For their Fourteenth Amendment equal protection claim, plaintiffs allege that they are
treated differently than similarly situated workers when applying the privacy and safety
exemptions provided in § 87 of FOIL. See Verified Complaint ¶ 11 Dkt. Nos. 1, 5. First,
plaintiffs are not similarly situated to the professionals or City and State workers. Indeed,
accountants, teachers, and physicians are not similarly situated to uniformed members of service
         Case 1:20-cv-05441-KPF Document 79 Filed 08/07/20 Page 3 of 4




in the Fire Department, Police Department or the Department of Correction. Moreover, the FOIL
exemptions are permissive and do not compel suppression. For an agency to assert these
exceptions, it must balance the employee’s interests with the public’s. Mtter of Harbatkin v. New
York City Dept. of Records & Info. Servs., 19 N.Y.3d 373, 380 (2012). The complaint provides
no facts to support their purely speculative assertions that disclosure of these records would
trample on their members’ right to privacy and security.

The Complaint Fails to State a Claim Under CPLR Article 78
        Plaintiffs’ claim that defendants will make an error of law by not asserting the FOIL
exemptions set forth in N.Y. Public Officers Law§ 87 is without merit. Plaintiffs offer no basis
for their allegation that defendants would disregard FOIL as it relates to issues of personal
privacy and safety. Furthermore, any agency determination to release these records is rational, as
it was based upon the legislature’s decision to repeal §50-a and increase government
transparency. Moreover, plaintiffs’ challenge is not ripe for an Article 78 proceeding because
they have not pointed to a single agency determination to release these records with a blatant
disregard to their members’ privacy or safety, such as including their personally identifying
information. Article 78 is a vehicle to challenge final agency determinations; it is not a vehicle
for seeking to impose a prior restraint.
The Complaint Fails to State a Claim Under CPLR Article 75 or for Breach of Contract
       Plaintiffs allege that defendants violated their CBAs when they decided to publish
unsubstantiated and non-final disciplinary records. However, as a matter of public policy, an
agency cannot bargain away the public’s right to access public records.” LaRocca v. Board of
Educ. of Jericho Union Free School Dist., 220 A.D.2d 424, 427 (2nd Dept. 1995); Washington
Post Co. v. New York State Ins. Dept., 61 N.Y.2d 557, 565 (1984). Moreover, plaintiffs’ CBAs
contain grievance and arbitration proceduresIn New York, unions and their members must first
exhaust their contractual remedies before proceeding to court. Cantres v. Bd. of Educ., 145
A.D.2d 359, 360 (1st Dep’t 1988)(citing Plummer v. Klepak, 48 N.Y.2d 486, 489 (1979), cert.
denied, 445 U.S. 952 (1980). Thus, because plaintiffs failed to exhaust these contractual
remedies and permit arbitration to take its course, their Article 75 claim must be dismissed.

                                                            Respectfully submitted,




                                             By:    ECF:                   /s/
                                                                   Kami Z. Barker
                                                            Assistant Corporation Counsel



cc:    Anthony Coles (by ECF)
       DLA Piper
       Attorney for Plaintiffs
      Case 1:20-cv-05441-KPF Document 79 Filed 08/07/20 Page 4 of 4



The Court is in receipt of the above letter from Defendants
seeking a pre-motion conference concerning their anticipated
motion to dismiss the complaint. (Dkt. #75). Plaintiffs need
not respond to the letter at this time, but should be prepared
to discuss the contents of such letter at the preliminary
injunction hearing on August 18, 2020.



Dated: August 7, 2020                SO ORDERED.
       New York, New York



                                     HON. KATHERINE POLK FAILLA
                                     UNITED STATES DISTRICT JUDGE
